14-2267 (L)
United States v. Thompson


                            UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT                     

                                        _______________                 

                                       August Term, 2015 

              (Submitted: October 28, 2015               Decided: December 9, 2015) 

                            Docket No. 14‐2267‐cr(L), 14‐2599‐cr(Con.) 
                                       _______________                         
 
                                UNITED STATES OF AMERICA, 
                                             
                                               Appellee, 
                                             
                                          —v.— 
                                             
                    MICHAEL THOMPSON and TYLON VAUGHN, a/k/a Bucky B, 
                                             
                                               Defendants‐Appellants, 
 
  CHRISTOPHER MORLEY, a/k/a White Boy Chris, GREGORY ACCETURA, a/k/a Leg, 
 BERNARD BYRD, a/k/a BB, a/k/a Chip, JASON DAURIA, MICHAEL DELUCA, CHRISTEN 
   EDWARDS, WILLIAM FITZGERALD, a/k/a Quay, JESSIE HOPKINS, a/k/a Wes, KAI 
JACKSON, a/k/a Killer Kai, RICHIE JONES, a/k/a Slick, BRITT MARTIN, a/k/a Big Baby, 
   ANDREW MELILLO, MICHAEL MELILLO, ANTHONY MICARELLI, ROBERT MORRIS, 
   JOSEPH RAO, MARQUIS WINFREY, a/k/a Quisy, ANTWAIN YOPP, a/k/a Skeletor, 
                        ROBERT MELILLO, JR., a/k/a Mike, 
                                           
                                            Defendants. 
                                 _______________                       
B e f o r e:  

                 KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges.  
                                   _______________  

       Appeal from a judgment of conviction and sentence of 168 months’ 
imprisonment and 5 years’ supervised release entered on June 25, 2014, against 
Defendant‐Appellant Michael Thompson, and appeal from a judgment of 
conviction and sentence of 144 months’ imprisonment and 5 years’ supervised 
release, entered on June 27, 2014, and amended on July 29, 2014, against co‐
Defendant‐Appellant Tylon Vaughn, both by the United States District Court for 
the District of Connecticut (Burns, S.J.), following a jury trial. With respect to 
Thompson only, we hold that the district court failed to make the requisite 
finding of specific intent to obstruct justice before imposing an obstruction‐of‐
justice sentencing enhancement. For this reason, and for the reasons stated in the 
accompanying summary order issued herewith, we AFFIRM in part and 
VACATE in part, and we REMAND only Thompson’s case for further 
proceedings consistent with this opinion. 
                                   _______________                         

                 MARC H. SILVERMAN (S. Dave Vatti and Sandra S. Glover, on the brief), 
                     Assistant United States Attorneys, for Deirdre M. Daly, United 
                     States Attorney for the District of Connecticut, New Haven, 
                     CT. 
 
                 JONATHAN J. EINHORN, New Haven, CT, for Defendant‐Appellant 
                       Michael Thompson. 
                  
                 Sebastian O. DeSantis, New London, CT, for Defendant‐Appellant 
                       Tylon Vaughn. 
                                    _______________                     

 



                                             2
PER CURIAM:

      Defendant‐Appellant Michael Thompson appeals his sentence following a 

jury trial and judgment of conviction. In this opinion, we address only 

Thompson’s objection to the decision of the United States District Court for the 

District of Connecticut (Burns, S.J.) to impose a two‐level sentencing enhancement 

for obstruction of justice based on a recommendation in Thompson’s presentence 

report (“PSR”).1 Thompson contends that the district court erred by not making a 

finding of specific intent to obstruct justice. We agree. 

                                   BACKGROUND 

      On May 22, 2012, members of a Drug Enforcement Agency task force went 

to Thompson’s apartment with an arrest warrant. After placing Thompson in 

handcuffs and conducting a protective sweep of the apartment, the officers asked 

if Thompson would consent to a search of the apartment. Thompson eventually 

consented, but he later moved to suppress two digital scales and $2,000 in cash 

obtained from the apartment, arguing that his consent was coerced because the 


      1
      We address in an accompanying summary order the remainder of 
Thompson’s and co‐Defendant‐Appellant Tylon Vaughn’s arguments on appeal. 
     


                                           3
officers threatened to arrest his sister and girlfriend unless he consented. The 

district court held an evidentiary hearing on June 25, 2013, and it denied 

Thompson’s motion in a written order on September 17, 2013. 

      In finding that Thompson’s consent was voluntary, the district court’s 

suppression order focuses on the exact words that Officer David Rivera said to 

Thompson and the timing of these words in relation to Thompson’s consent. The 

district court concluded that Rivera informed Thompson that he was seeking a 

warrant and that everyone in the apartment could be arrested if evidence of 

contraband was found. According to the district court, “Rivera chose his words 

with care and the difference between what he said and what he did not say is 

significant and dispositive.” United States v. Thompson, No. 3:12CR97(EBB), 2013 

U.S. Dist. LEXIS 132541, at *17 (D. Conn. Sept. 17, 2013) (citing United States v. 

Guzman, 724 F. Supp. 2d 434, 443 (S.D.N.Y. 2010); United States v. Perez, 198 F. 

Supp. 2d 406, 414–15 (S.D.N.Y. 2002)).  

      In reaching this conclusion, the district court stated that it found credible 

the testimony of Rivera and Officer Steven Silk and it found not credible 




                                           4
Thompson’s testimony. 2 Specifically, the district court took issue with the 

following exchange between Thompson and his counsel during direct 

examination at the hearing. Thompson testified, “[The officers] got on the phone, 

they threatened me with – they said if they search the house and they found 

anything, they was going to take my sister and my girlfriend at the time to jail.” 

App. 69–70. Thompson’s attorney then rephrased his statement, “So they told you 

they would be taking your sister and your girlfriend to jail unless you agreed to a 

voluntary search, is that your testimony.” App. 70. Thompson replied, “Yes.” Id. 

The district court observed: 

      Significantly,  Thompson  did  not  say  that  Rivera  told  him  that  the 
      women  would  be  arrested  if  he  refused  to  give  his  consent.  It  was 
      only in response to his attorney’[s] next question, which was leading 
      and mischaracterized what Thompson had just said, that Thompson 
      agreed that Rivera threatened to arrest his sister and girlfriend if he 
      refused to consent to a search. 

Thompson, 2013 U.S. Dist. LEXIS 132541, at *10. 




      2  The district court’s order also notes that Thompson’s initial suppression 
motion “asserted that his consent to search was not voluntary because he was of 
an exhausted mental state and incapable of fully understanding the request by 
law enforcement to search his premises.” Thompson, 2013 U.S. Dist. LEXIS 132541, 
at *2‐3 n.1 (citation and quotation marks omitted). The district court did not rely 
on this change of theory as a basis for not crediting Thompson’s testimony.

                                            5
      In comparison, Rivera testified, “I explained to [Thompson] that we were 

waiting to apply for a search warrant, and if anything was located, anybody in the 

apartment would be – that was all at the same time.” App. 129. He then agreed 

with Thompson’s attorney that he said something to the effect of, “Just so you 

know, we’re waiting for a search warrant and of course if anything illicit is found 

here, anyone in the apartment is subject to arrest,” id., and that this statement was 

made about 25 minutes after Thompson initially refused consent and about 5 

minutes before Thompson gave consent, App. 127–129.  

      Silk agreed with Thompson’s attorney that he heard Rivera say something 

to the effect of, “If we ever get a search warrant and we find something illicit or 

illegal here, anyone in the apartment is going to go to jail.” App. 139. On redirect, 

the government asked Silk the following question:  

      To  clarify  the  discussion  you  had  with  Attorney  Einhorn  about 
      words  to  that  effect,  did  Officer  Rivera  state,  if  a  search  warrant  is 
      obtained,  contraband  is  found,  everyone  in  the  apartment  will  be 
      arrested?  Or  did  he  state  something  along  the  lines  of,  if  a  search 
      warrant is obtained, contraband is found, everyone in the apartment 
      could be arrested? 

App. 140. Silk replied, “Yes, second portion, could be arrested.” Id. 




                                              6
      A jury later convicted Thompson of one count of conspiracy to distribute 

and to possess with intent to distribute 5 kilograms or more of cocaine, 280 grams 

or more of cocaine base, and an indeterminate quantity of oxycodone, in violation 

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 841(b)(1)(A)(iii), 841(b)(1)(C), and 846. 

Thompson’s PSR recommended a two‐level enhancement for obstruction of 

justice based on the June 25, 2013 suppression hearing, noting: “The Court 

expressly characterized Mr. Thompson’s testimony as equivocal, inconsistent, and 

contradictory. The Court concluded that his conflicting testimony on this central 

issue could not be credited.” Thompson PSR ¶ 25. 

      Thompson objected to the enhancement in his sentencing memorandum, 

contending that he “made [the disputed] statements believing that they were true 

and they reflect his state of mind at the time; they were not meant to be willfully 

false or misleading.” Gov’t App. 94. Thompson again objected to the 

enhancement at sentencing, but the district court did not address the 

enhancement or Thompson’s objections. The district court merely stated, “Okay, I 

think the PSR accurately has calculated the guideline range.” App. 1018. The 

district court also noted that it had read the parties’ sentencing submissions 



                                            7
“several times,” App. 1034, and that it would adopt the PSR’s guidelines 

calculations, App. 1021. 

                                     DISCUSSION 

      The U.S. Sentencing Guidelines provide for a two‐level sentencing 

enhancement for obstruction of justice, which includes perjury committed during 

a suppression hearing. See U.S. Sentencing Guidelines Manual § 3C1.1 (U.S. 

Sentencing Comm’n 2015); United States v. Giraldo, 80 F.3d 667, 680 (2d Cir. 1996), 

overruled on other grounds by Muscarello v. United States, 524 U.S. 125 (1998).  

      “[I]f a defendant objects to a sentence enhancement resulting from her trial 

testimony, a district court must review the evidence and make independent 

findings necessary to establish a willful impediment to or obstruction of justice, or 

an attempt to do the same, under the perjury definition [the Supreme Court has] 

set out.” United States v. Dunnigan, 507 U.S. 87, 95 (1993); see also United States v. 

Norman, 776 F.3d 67, 84 (2d Cir. 2015) (applying Dunnigan). That is, “to impose an 

obstruction‐of‐justice adjustment, the court must make a finding of specific 

intent.” Giraldo, 80 F.3d at 680. Although “it is preferable for a district court to 

address each element of the alleged perjury in a separate and clear finding,” it “is 



                                            8
sufficient . . . if . . . the court makes a finding of an obstruction of, or impediment 

to, justice that encompasses all of the factual predicates for a finding of perjury.” 

Dunnigan, 507 U.S. at 95. 

      If the obstruction‐of‐justice enhancement is based on perjurious testimony, 

courts must apply the federal criminal perjury statute, 18 U.S.C. § 1621, which is 

violated if “[a] witness testifying under oath or affirmation . . . gives false 

testimony concerning a material matter with the willful intent to provide false 

testimony, rather than as a result of confusion, mistake, or faulty memory.” 

Dunnigan, 507 U.S. at 94. Thus, “before applying an obstruction enhancement 

based on perjury, the sentencing court must find by a preponderance of the 

evidence ‘that the defendant 1) willfully 2) and materially 3) committed perjury, 

which is (a) the intentional (b) giving of false testimony (c) as to a material 

matter.’” United States v. Agudelo, 414 F.3d 345, 349 (2d Cir. 2005) (quoting United 

States v. Zagari, 111 F.3d 307, 329 (2d Cir. 1997)). “In other words, ‘before 

imposing the adjustment, the district court must find that the defendant 

consciously acted with the purpose of obstructing justice.’” Id. (alterations 

omitted) (quoting United States v. Lincecum, 220 F.3d 77, 80 (2d Cir. 2000)). 



                                            9
      Contrary to the government’s suggestion, we have made clear that a district 

court cannot satisfy Dunnigan simply by adopting a PSR’s “conclusory 

statements” that the defendant committed perjury. United States v. Ben‐Shimon, 

249 F.3d 98, 103–04 (2d Cir. 2001) (per curiam). Instead, we have allowed a district 

court to rely on the PSR to impose an obstruction‐of‐justice enhancement only if 

the PSR “sets forth reasonably detailed findings in support of its conclusions.” 

United States v. Johns, 324 F.3d 94, 98 (2d Cir. 2003).  

      Here, it is undisputed that the district court did not make a finding of 

specific intent to obstruct justice. The district court did adopt the PSR, but the 

district court’s clear adoption of the PSR does not satisfy Dunnigan because the 

PSR itself does not “set[] forth reasonably detailed findings in support of its 

conclusions.” Id. The PSR merely points to the district court’s suppression ruling 

and the district court’s conclusion that Thompson’s “conflicting testimony on 

[the] central issue could not be credited.” Thompson PSR ¶ 25.  

      The government contends that the PSR’s reference to the suppression 

ruling in this manner is sufficient to satisfy Dunnigan in light of our previous 

holding in United States v. Lincecum. In that case, the defendant moved to suppress 



                                            10
statements made to law enforcement officers at the time of his arrest and 

submitted an affidavit describing in detail three requests to speak with an 

attorney that allegedly went unheeded. Lincecum, 220 F.3d at 78–79. At a 

suppression hearing, the agents testified that he never made such a request and 

they produced a waiver‐of‐rights form that he had signed. Id. at 79. The district 

court concluded that the affidavit was “so detailed that [the district court was] 

persuaded by clear and convincing evidence that Mr. Lincecum when he signed it 

had to have known it was false.” Id. We affirmed, observing that “[w]here the 

district court finds that the defendant ‘has clearly lied’ in a statement made ‘under 

oath,’ the ‘court need do nothing more to satisfy Dunnigan than point to the 

obvious lie and find that the defendant knowingly made a false statement on a 

material matter.’” Id. at 80 (quoting United States v. Williams, 79 F.3d 334, 337–38 

(2d Cir. 1996)). 

      But the government overlooks a more recent case, United States v. Agudelo, 

in which the defendant submitted an affidavit stating: “[A]t one point, I told the 

agents that I wanted to speak to a lawyer but they did not cease their questioning. 

Instead, they told me, in substance, that I would be able to see a lawyer at a later 



                                          11
point in time.” 414 F.3d at 349. The district court credited the agents’ testimony 

that Agudelo made no such request, and it therefore imposed the obstruction‐of‐

justice enhancement. Id. We reversed, agreeing with Agudelo’s argument “that 

merely because the court credited the testimony of the law enforcement agents 

that he did not ask to see a lawyer does not necessarily mean he gave knowingly 

false testimony in his affidavit.” Id. We further noted that “[s]uch a per se rule 

would contravene Dunnigan . . . because it would leave no room for consideration 

of possible mistake, confusion, or honest belief.” Id. 

      Distinguishing the two cases, Agudelo observes that “Lincecum’s three 

detailed statements reeked of fabrication because he could not have simply 

misremembered so much detail. On the other hand, Agudelo’s two sentences 

averring that he had asked for a lawyer were far more vague.” Id. at 350. In 

addition, on cross‐examination, another agent appeared to support Agudelo’s 

statement that the officers had told him he would be able to see a lawyer at a later 

point in time. Id. “Thus,” we concluded, “rather than willfully fabricating the 

affidavit in order to obstruct justice, Agudelo may well have simply 




                                          12
misunderstood the agent’s comments or misremembered the chronology of the 

conversation.” Id. 

       Here, the PSR’s barebones reference to the suppression ruling effectively 

adopts the per se rule we rejected in Agudelo, i.e., that any time a court credits 

officer testimony over that of a defendant, the defendant must have given 

knowingly false testimony. We reject that rule again here. Instead, if a defendant 

objects to an obstruction‐of‐justice enhancement based on perjurious testimony, 

district courts must make a finding of specific intent to commit perjury, which 

occurs when “[a] witness testifying under oath or affirmation . . . gives false 

testimony concerning a material matter with the willful intent to provide false 

testimony, rather than as a result of confusion, mistake, or faulty memory.” 

Dunnigan, 507 U.S. at 94. To the extent the district court relies on the PSR for such 

a finding, the PSR must “set[] forth reasonably detailed findings in support of its 

conclusions” that are consistent with Dunnigan’s requirements. Johns, 324 F.3d at 

98. 

        Finally, the government argues that any error regarding the obstruction‐of‐

justice enhancement is harmless because the district court would have applied the 



                                          13
same sentence regardless of the enhancement. The government relies principally 

on the district court’s statement at sentencing that it would have imposed the 

same sentence even if Thompson had received a two‐level downward variance 

that the government had requested per Department of Justice policy in similar 

narcotics prosecutions. The suggestion is that the two‐level downward departure 

would have cancelled out the two‐level enhancement for obstruction of justice. 

But because of other errors we identify in the summary order accompanying this 

opinion, we cannot conclude that “the record indicates clearly that the district 

court would have imposed the same sentence in any event.” United States v. 

Mandell, 752 F.3d 544, 553 (2d Cir. 2014) (per curiam) (quoting United States v. Jass, 

569 F.3d 47, 68 (2d Cir. 2009)). A remand for Thompson’s resentencing is therefore 

appropriate. 

                                   CONCLUSION 

      For the reasons stated herein and in the accompanying summary order, the 

judgment of the district court is AFFIRMED in part and VACATED in part, and 

Thompson’s case is REMANDED for further proceedings consistent with this 

opinion. 



                                          14